Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 14, 1980, convicting him of criminal possession of a forged instrument in the second degree (two counts), upon a jury verdict and imposing sentence. Judgment modified, on the facts, by reversing the conviction of criminal possession of a forged instrument in the second degree under the second count of the indictment, vacating the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. Appellant’s conviction of criminal possession of a forged instrument in the second degree under the second count of the indictment must be reversed. It was not established beyond a reasonable doubt that the *623prescription presented to the pharmacy on May 8, 1978 had been forged. Mollen, P. J., Mangano, Gibbons and O’Connor, JJ., concur.